VAN ORSDEL, Associate Justice.
On February 12, 1921, appellee filed its petition for the writ of mandamus in the Supreme Court of the District of Columbia to compel appellant, as health officer of the District of Columbia, to 'issue a permit to appellee which would authorize it to ship cream into the District.
A peremptory writ was issued on February 12th, on the petition and exhibits filed therewith. Thereafter the appellant filed a motion to quash the writ, which was overruled on the 18th day of March. Appeal was not taken until the 23d day of March. A motion to dismiss or affirm has been filed, and the case is ruled by our opinion in Rudolph et al. v. Sullivan, No. 3638, 277 Fed. 863, this day decided.
The judgment is affirmed, with costs.
Affirmed.